Citation Nr: 1117385	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the was clear and unmistakable error (CUE) in an April 1994 rating decision which denied service connection for testicular cancer with pulmonary and retroperitoneal metastases, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which found that there was no clear and unmistakable error (CUE) in the April 1994 rating decision which denied service connection for testicular cancer with pulmonary and retroperitoneal metastases, including as due to herbicide exposure.  


FINDINGS OF FACT

1.  The Veteran did not appeal the April 1994 rating decision which denied service connection for testicular cancer with pulmonary and retroperitoneal metastases, including as due to herbicide exposure, and that rating decision is final.  

2.  The April 1994 rating decision was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The April 1994 rating decision, which denied service connection for testicular cancer with pulmonary and retroperitoneal metastases, including as due to herbicide exposure, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims involving CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Veteran contends, in essence, that the mass in his left lung first detected in November 1976, was primary lung cancer and not a metastases from his left testicle.  The Veteran argued that he did not develop testicular cancer until 1985, more than nine years after the onset of his lung mass, and that there was no laboratory findings or diagnostic evidence of cancer or any masses in either testicle in 1976 or 1977.  The Veteran asserted that the original pathology assessment was metastatic pulmonary blastoma of the left node, and that the diagnosis was changed to embryonal cell carcinoma after the surgery in March 1977.  

The Veteran served in Vietnam and is presumed to have been exposed to herbicides during service.  

A VA chest x-ray study in November 1976, revealed a mass in the left lower lung, and the Veteran underwent thoracotomy and resection in December 1976.  A treatment note in December 1976 indicated that post-operative pathology revealed embryonal element in the tumor consistent with metastatic embryonal carcinoma rather than primary lung.  (See December 15, 1976 VA treatment note).  

The Veteran was readmitted to a VA hospital in March 1977 for evaluation of a fixed abdominal mass in the left mid and lower abdomen.  The right testicle was slightly larger than the left but without masses, and there was an area of hypesthesia in the general distribution of the genito-femoral nerve.  Operative findings revealed a large fixed retroperitoneal mass which encased the area of the aorta and vena cava and extended from the diaphragm down to bifurcation of the aorta.  There was also involvement of the right common iliacs with nodes.  The left renal hilum could not be felt secondary to the tumor mass.  A pathology report of the excised material at the time of surgery revealed metastatic pulmonary blastoma.  The lymph node metastasis of the carcinoma type represents the carcinoma as evident of pulmonary blastoma under light microscopy.  Electron microscopy revealed pulmonary blastoma as well.  

The diagnosis on a post-operative electron microscopy report in March 1977 was lymph node, metastatic, undifferentiated tumor.  

In January 1994, the Veteran was examined by a VA surgical oncologist to determine the nature and etiology of his lung and testicular tumors.  The surgeon provided a detailed description of the Veteran's complaints and medical history and noted that the Veteran had tumors at multiple sites in 1977.  He noted that the final diagnosis for the metastatic disease of the left lung and subsequently both lungs and other locations was embryonal cell carcinoma.  The surgeon indicated that the site of origin remained obscure in view of the fact that the Veteran's right testicle was normal in size and consistency in 1977, and the diagnosis for the subsequent mass on the left testicle was seminoma, and opined, therefore, that he would defer to the conclusions of the pathologist.  

In an addendum report, dated in March 1994, the surgeon clarified his prior assessment and stated that the Veteran's pulmonary metastases and retroperitoneal masses were, in fact, testicular in origin.  He indicated that his prior concern was that the different diagnoses were made by different pathologists on the tissues from the metastatic areas and from the left testicle.  The surgeon reiterated that, in his judgment, the testis of the left testicle must be considered to be the site of the primary neoplasm.  

As indicated above, the law provides that a prior final rating action will be revised only on the basis of CUE.  38 C.F.R. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. 40, 43 (1993).  

To raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

In this case, the Veteran's disagreement with the 1994 rating decision is basically a dispute with how the evidence was weighed which, as indicated above, is not a valid basis for a claim of CUE.  The Veteran contends that the conclusions of the initial pathology report in March 1977, was that his lung cancer was primary and not a metastases from his testicles, and that the diagnosis was changed to metastatic embryonal carcinoma after the surgery.  The Veteran also asserted that the VA physician's review of the claims file in 1994 was superficial and either ignored or failed to consider all of the medical reports of record pertaining to his surgery.  

Concerning the Veteran's allegations, the Board notes that while some of the medical reports of record pertaining to his surgeries in 1976 and 1977, may have reflected a difference of opinion or assessment as to the nature and etiology of his lung cancer, such differences do not rise to the level of CUE.  Parenthetically, the Board notes that VA surgical oncologist who reviewed the record in 1994 noted that while there were differences of opinion as to the etiology and primary site of the Veteran's cancer, in his judgment, the Veteran's pulmonary metastases were testicular in origin.  The oncologist explained that the different diagnoses were due to the fact that they were made by different pathologists on biopsies from multiple metastatic areas and from the left testicle.  Based on the surgeon's explanation, it would appear that his review of the record was not superficial, and that the Veteran's assertion that he ignored or failed to consider all of the medical reports of record pertaining to his surgery is without merit.  

In any event, the Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  To raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  

Given the foregoing, the Board finds that the conflict over the interpretation of the facts presented in this case is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Damrel, 6 Vet. App. at 245 (1994); Russell, 3 Vet. App. 310 (1992).  In light of the discussion above, the Board finds that it is not "undebatable" that "the correct facts, as they were known at the time of the 1994 rating decision were not before the adjudicator.  As such, CUE in the rating decision of April 1994 has not been established, and that decision remains final.  As CUE was not pled with specificity, the appeal is dismissed as to the Veteran's claim of service connection for testicular cancer with pulmonary and retroperitoneal metastases, including as due to herbicide exposure.  


ORDER

As there was no CUE in the final April 1994 rating decision which denied service connection for testicular cancer with pulmonary and retroperitoneal metastases, claimed as due to herbicide exposure, the appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


